FILED
                             NOT FOR PUBLICATION                            JUL 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SALVADOR DIAZ-HILARIO,                           No. 11-72383

               Petitioner,                       Agency No. A092-234-068

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Salvador Diaz-Hilario, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s removal order. We dismiss the petition for review.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
         Diaz-Hilario does not challenge the agency’s finding that he is removable

for having committed a controlled substance offense. Accordingly, we lack

jurisdiction to review Diaz-Hilario’s order of removal. See 8 U.S.C.

§ 1252(a)(2)(C); Bermudez v. Holder, 586 F.3d 1167, 1169 (9th Cir. 2009) (per

curiam).

         We lack jurisdiction to grant Diaz-Hilario bond or order his release. See 8

U.S.C. § 1226(c)(2) (the Attorney General may authorize release after certain

procedures are followed).

         We also lack jurisdiction to consider Diaz-Hilario’s unexhausted claim that

he was not informed of the immigration consequences of his no-contest plea in

California criminal court. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.

2004).

         Diaz-Hilario’s May 17, 2012, motion for a bond hearing is dismissed for

failure to exhaust his administrative remedies. See Leonardo v. Crawford, 646

F.3d 1157, 1159 (9th Cir. 2011) (“If [petitioner] is dissatisfied with the BIA’s

decision, he may then file a habeas petition in the district court, challenging his

continued detention. The district court’s decision on the habeas petition may be

appealed to this court.”).

         PETITION FOR REVIEW DISMISSED.


                                            2                                    11-72383